TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00654-CV



                                    Jose Resendez, Appellant

                                                 v.

          Adnan Awad, Individually and d/b/a Beverage Barn; and Doreid Awad,
                   Individually and d/b/a Beverage Barn, Appellees


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 335th JUDICIAL DISTRICT
       NO. 26,261, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                              MEMORANDUM OPINION


               On December 12, 2008, on appellant Jose Resendez’s unopposed motion, we abated

this appeal and remanded the proceedings to the district court to enable the parties to effectuate a

settlement agreement. On August 5, 2009, the parties filed a joint motion to reinstate and dismiss

this appeal, indicating they have finalized the settlement. We grant the motion. We reinstate and

dismiss this appeal. See Tex. R. App. P. 42.1(a)(2)(A).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton;
  Chief Justice Law Not Participating

Dismissed on Joint Motion

Filed: August 12, 2009